Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-13-00044-CR

                                         Andrea LARRAIN,
                                             Appellant

                                                 v.

                                        The STATE of Texas,
                                              Appellee

                     From the County Court at Law No. 1, Bexar County, Texas
                                     Trial Court No. 373475
                         The Honorable John D. Fleming, Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: April 10. 2013

DISMISSED FOR WANT OF JURISDICTION

           Appellant Andrea Larrain is charged with possession of marijuana (under 2 ounces in a

drug-free zone). On January 10, 2013, appellant filed a pro se notice of appeal challenging the

trial court’s denial of her motion to suppress signed on October 5, 2012. It appears, however,

from the record before us that the case has not yet proceeded to trial and judgment. As a general

rule, an appellate court has jurisdiction to consider an appeal by a criminal defendant only after a

final judgment of conviction. Workman v. State, 170 Tex. Crim. 621, 343 S.W.2d 446, 447

(1961); Wright v. State, 969 S.W.2d 588, 589 (Tex. App.—Dallas 1998, no pet.); McKown v.
                                                                                 04-13-00044-CR


State, 915 S.W.2d 160, 161 (Tex. App.—Fort Worth 1996, no pet.). An intermediate appellate

court has no jurisdiction to review interlocutory orders absent express authority. Ex parte

Apolinar, 820 S.W.2d 792, 794 (Tex. Crim. App. 1991); Wright, 969 S.W.2d at 589. An order

denying a motion to suppress is not an interlocutory order that an intermediate appellate court

has express authority to consider. See Wright, 969 S.W.2d at 589 (noting types of appealable

interlocutory orders); Brandon v. State, No. 05–10–01040–CR, 2010 WL 3529528, at *1 (Tex.

App.—Dallas Sept. 13, 2010, no pet.) (mem. op., not designated for publication). Therefore, on

January 29, 2013, we ordered appellant to show cause in writing why this appeal should not be

dismissed for lack of jurisdiction. Appellant has not responded. Accordingly, this appeal is

dismissed for lack of jurisdiction.


                                                   PER CURIAM

DO NOT PUBLISH




                                             -2-